UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,

                          Plaintiff,
                                                  19 Civ. 8763 (KPF) (DF)
                   -v.-
                                                          ORDER
DARREN K. INDYKE, and RICHARD D.
KAHN,

                          Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      The Court held a conference on December 11, 2019, at which Defendants

informed the Court of their intention to file a motion to dismiss the complaint

in this case. The parties shall adhere to the following briefing schedule for

Defendants’ motion to dismiss: Defendants’ motion to dismiss is due January

15, 2020. Plaintiff’s opposition is due February 14, 2020. Defendants’ reply

is due February 28, 2020.

      The Court will not stay discovery while the motion is pending. Discovery

in this case will proceed in accordance with the discovery schedule set by

Magistrate Judge Freeman.

      SO ORDERED.

Dated:      December 11, 2019
            New York, New York
                                          __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
